                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  PANASONIC CORPORATION OF                           Case No. 21-cv-01012-VC
  NORTH AMERICA,
                 Plaintiff,                          ORDER GRANTING MOTION TO
                                                     DISMISS
           v.
                                                     Re: Dkt. No. 16
  POWERTREE SERVICES, INC., et al.,
                 Defendants.


       Panasonic’s claims against the three defendants arise from a contract (the EPC Contract)

that the four parties entered into to build solar generation arrays, electric vehicle charging

stations, and energy storage solutions at multi-tenant buildings around the Bay Area. The

defendants moved to dismiss on the ground that Panasonic’s claims are barred by the California

Contractors’ State License Law. This law bars anyone “engaged in the business or acting in the

capacity of a contractor” from suing to recover “compensation for the performance of any act or

contract where a license is required . . . without alleging that they were a duly licensed contractor

at all times during the performance of that act or contract.” Cal. Bus. & Prof. Code § 7031(a).

Panasonic does not allege in its complaint (or claim in its briefing) that it was licensed while

performing its duties under the EPC Contract. Rather, Panasonic asserts that it was acting as an

“investor” and not as a “contractor,” such that it did not need a license. Because the information

presented at this stage suggests that Panasonic acted as a contractor when performing at least

some of its obligations under the EPC Contract, the defendants’ motion to dismiss is granted.

Panasonic’s claims are dismissed without prejudice to the filing of an amended complaint.
       California law defines “contractor” for purposes of the licensing law as anyone “who

undertakes to or offers to undertake to, or purports to have the capacity to undertake to, or

submits a bid to, or does himself or herself or by or through others, construct, alter, repair, add

to, subtract from, improve, move, wreck or demolish any building . . . or other structure, project,

development or improvement, or to do any part thereof.” Id. § 7026. The term “contractor” does

not include a “common interest development manager,” meaning an individual “who for

compensation, or in expectation of compensation, provides or contracts to provide management

or financial services.” Id. §§ 7026.1(b), 11501(a). The term “contractor” also does not include

someone “who only furnishes materials or supplies without fabricating them into, or consuming

them in the performance of, the work of the contractor.” Id. § 7052; see also Contractors Labor

Pool, Inc. v. Westway Contractors, Inc., 53 Cal. App. 4th 152, 165 (1997) (holding the law

applies “only to those who actually perform or supervise the performance of construction

services” and not “to those who only supply materials to be used by others”). But “contractor”

does include someone who coordinates and oversees the ordering and preparation of materials to

be incorporated into a construction project, even if a third party does the actual work of

preparing the materials. See WSS Industrial Construction, Inc. v. Great West Contractors, Inc.,

162 Cal. App. 4th 581, 591-92 (2008). “Contractor” also includes someone who drafts drawings

and design plans specifying the scope of a construction project. See id.
       The EPC Contract describes Panasonic’s role in the project as including duties that would

be considered those of a “contractor.” The contract itself is called the “Engineering, Procurement

and Construction Contract” and names Panasonic as the “EPC Contractor.” The contract

provides that Panasonic, along with other entities, “agree[s] to furnish all labor, materials,

supervision and administrative assistance necessary to install 68 . . . solar, storage and electric

vehicle energy service systems.” Panasonic’s responsibilities include signing “a Scope of Work

document for each phase”; “support[ing] the interconnection process with the applicable utility

company, which includes completing and seeking approval of the necessary application, working
with the applicable utility company for inspection of each System and obtaining permission from


                                                  2
the applicable utility to operate each System”; assisting and cooperating “in the preparation and

submittal of any and all applications or other documentation necessary” to complete the “rebate,

permit, and interconnection process”; and providing “warranties [for] the workmanship for the

installation of each System.” The contract also provides that Panasonic may be involved in the

“procurement . . . of solar PV modules and microinverters for the solar work,” and that

Panasonic, along with other entities, must sign off on any “additional scope of work or change in

the Plans & Specifications for any System.”

       The complaint alleges that Panasonic performed “all” of its obligations and duties under

the EPC Contract. At least some, if not all, of the obligations and duties just described—

including signing off on design and work plans, assisting in obtaining permits for the

interconnection process, warrantying workmanship, and procuring parts—clearly encompass

contracting work under the licensing law. Panasonic’s state law claims for recovery under the

EPC Contract, as currently pled, are thus barred.

       As to Panasonic’s argument that its claims are not barred because the only work it

actually performed was non-contractor work, and that this non-contractor work can be severed

from the tasks for which Panasonic was acting as a contractor, this theory is not supported in the

complaint. As just discussed, the complaint alleges that Panasonic performed “all” of its

obligations under the EPC Contract, at least some of which included contractor work, and there
is nothing in the complaint to suggest that the non-contractor work was incidental to the building

project or not part of the integrated whole. Cf. Phoenix Mechanical Pipeline, Inc. v. Space

Exploration Technologies Corp., 12 Cal. App. 5th 842, 853 (2017); WSS Industrial Construction,

162 Cal. App. 4th at 591-92. Moreover, to the extent that Panasonic relies on Palumbo Design

LLC v. 1169 Hillcrest, LLC, 484 F. Supp. 3d 852 (C.D. Cal. 2020), for the proposition that duties

in a contract can be parsed to allow recovery for non-contractor duties even if other duties were

those of a contractor (and thus required licensing), this seems hard to square with California

Supreme Court case law. The California Supreme Court has made clear that the licensing law
imposes “a stiff all-or-nothing penalty for unlicensed work,” such that “a contractor is barred


                                                 3
from all recovery for such an ‘act or contract’ [requiring a license] if unlicensed at any time

while performing it,” and contractors “with lapses in licensure” may not recover “partial

compensation by narrowly segmenting the licensed and unlicensed portions of their

performance.” MW Erectors, Inc. v. Niederhauser Ornamental & Metal Works Co., 36 Cal. 4th

412, 426 (2005) (emphasis in original).

          With respect to Panasonic’s RICO claim, the viability of this claim has not been

adequately addressed by either side in the briefing. The defendants argue that the RICO claim

should be dismissed both because the plaintiffs failed to adequately allege a decision-making

structure separate and apart from the racketeering enterprise, and because the claim (like the state

law claims) is barred by California’s licensing law. The defendants’ former argument is directly

foreclosed by Ninth Circuit case law. See Odom v. Microsoft Corp., 486 F.3d 541, 550-51 (9th

Cir. 2007) (en banc). The defendants’ latter argument may also lack merit. See, e.g., Maciel

Builders LLC v. US Framing International LLC, 2020 WL 759509, at *6 (N.D. Cal. Feb. 14,

2020). But Panasonic did not contest this argument in its briefing, and so the RICO claim will

also be dismissed without prejudice.

          If Panasonic wishes to file an amended complaint, it must do so within 14 days of this

order. A response is due 14 days after the filing of any amended complaint.1 An initial Case

Management Conference is scheduled for Wednesday, July 14 at 2 p.m. A joint Case
Management Statement is due one week before the conference.

          IT IS SO ORDERED.

Dated: May 28, 2021
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge




1
    The defendant’s request for judicial notice is denied.


                                                   4
